Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
August 30, 2018 (the “Effective Date”) by and between PRGX Global, Inc., a
Georgia corporation (the “Company”), and Peter Limeri (the “Executive”).

W I T N E S E T H:

WHEREAS, the Company desires to employ the Executive to serve as the interim
Chief Financial Officer of the Company through the end of the calendar year,
subject to extension as set forth below, on the terms and subject to the
conditions set forth herein; and

WHEREAS, the Executive is willing to make the Executive’s services available to
the Company on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth and intending to be legally bound, the
Company and the Executive agree as follows:

1.    Employment and Duties.

(a)    Position. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, on an interim basis, as the Chief Financial
Officer, Treasurer and Controller of the Company, effective as of the Effective
Date, on the terms and subject to the conditions of this Agreement. The
Executive agrees to perform such duties and responsibilities as are customarily
performed by persons acting in such capacity or as are assigned to Executive
from time to time by the Board of Directors of the Company or its designees.
Additionally, the Executive agrees to assist with the recruiting and engagement
of his successor as the Chief Financial Officer, Treasurer and Controller of the
Company, and, upon employment of his successor during the Term, the Executive
will no longer serve as the Chief Financial Officer, Treasurer and Controller of
the Company. The Executive will report directly to the Chief Executive Officer
of the Company.

(b)    Duties. The Executive shall devote the Executive’s best efforts and full
professional time and attention to the business and affairs of the Company and
the Company’s subsidiaries. During the Term, as defined below, Executive shall
not serve as an officer, director or principal of any other company or
charitable or civic organization without the prior written consent of the Board
of Directors of the Company; provided, however, the Executive may serve on the
Board of Directors of MAP International so long as such service does not
interfere in any material respect with the Executive’s duties hereunder. The
principal place(s) of employment of the Executive shall be the Company’s
executive offices in Atlanta, Georgia, subject to reasonable travel required for
the business of the Company or the Company’s subsidiaries. The Executive shall
be expected to follow and be bound by the terms of the Company’s Code of Conduct
and Code of Ethics for Senior Financial Officers and any other applicable
policies as the Company from time to time may adopt.

2.    Term. The term of this Agreement is effective as of the Effective Date,
and will continue through December 31, 2018, unless terminated or extended as
hereinafter provided. This Agreement may only be extended by the mutual written
agreement of the parties. The term of this Agreement, including any extension,
is referred to herein as the “Term.”



--------------------------------------------------------------------------------

3.    Compensation.

(a)    Base Salary. The Company shall pay the Executive a monthly base salary of
$65,000. The base salary shall be paid to the Executive in accordance with the
established payroll practices of the Company (but no less frequently than
monthly) subject to ordinary and lawful deductions. The base salary during the
Term will not be less than that in effect at any time during the Term.

(b)    Annual Bonus. The Executive will not be eligible to participate in the
Company’s annual incentive bonus plan.

(c)    Stock Compensation. The Executive will not be eligible to (i) receive
stock options, restricted stock, restricted stock units, stock appreciation
rights and/or other equity awards under the Company’s applicable equity plans or
(ii) participate in any other long-term incentive or other equity-based plan
that the Company may establish from time to time.

(d)    Buyback of Stock Options. The Executive currently holds options to
acquire 67,076 shares of the common stock of the Company at the exercise prices
set forth on Exhibit A attached hereto. The Company shall repurchase all of the
Executive’s outstanding stock options within the 10 days immediately following
the Effective Date for a lump sum cash payment of $174,987, subject to ordinary
and lawful deductions. The Executive will surrender the option agreements to the
Company and will not have any further rights thereunder, and hereby releases the
Company from any obligations thereunder, upon payment by the Company to the
Executive of the amount described in the immediately preceding sentence.

4.    Indemnity. The Company and the Executive will enter into the Company’s
standard indemnification agreement for executive officers.

5.    Benefits.

(a)    Benefit Programs. Except as otherwise set forth above, the Executive
shall be eligible to participate in any plans, programs or forms of benefits
that the Company or the Company’s subsidiaries provide to the class of employees
that includes the Executive, on a basis not less favorable than that provided to
such class of employees, including, without limitation, group medical,
disability and life insurance, paid time-off, and retirement plan, subject to
the terms and conditions of such plans, programs or forms of benefits.

(b)    Paid Time-Off. The Executive shall be entitled to five weeks of paid
time-off annually, prorated for 2018 to reflect the Executive’s interim status
from the Effective Date through the end of the calendar year, to be accrued and
used in accordance with the normal Company paid time-off policy.

6.    Reimbursement of Expenses. The Company shall reimburse the Executive,
subject to presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive in accordance with the Company’s expense reimbursement policy
in effect at the time such expenses are incurred. In no event will such
reimbursements, if any, be made later than the last day of the year following
the year in which the Executive incurs the expense.

 

2



--------------------------------------------------------------------------------

7.    Termination of Employment.

(a)    Death or Incapacity. The Executive’s employment under this Agreement
shall terminate automatically upon the Executive’s death. If the Board of
Directors of the Company determines that the Incapacity, as hereinafter defined,
of the Executive has occurred, it may terminate the Executive’s employment and
this Agreement. “Incapacity” shall mean the inability of the Executive to
perform the essential functions of the Executive’s job due to a physical or
mental impairment, with or without reasonable accommodation, for a period of 90
days in the aggregate in any rolling 180-day period.

(b)    Termination by Company For Cause. The Company may terminate the
Executive’s employment during the Term of this Agreement for Cause. For purposes
of this Agreement, “Cause” shall mean, as determined by the Board of Directors
of the Company in good faith, the following:

(i)    the Executive’s willful misconduct or gross negligence in connection with
the performance of the Executive’s duties which the Board of Directors of the
Company believes does or is likely to result in material harm to the Company or
any of its subsidiaries;

(ii)    the Executive’s misappropriation or embezzlement of funds or property of
the Company or any of its subsidiaries;

(iii)    the Executive’s fraud or dishonesty with respect to the Company or any
of its subsidiaries;

(iv)    the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude or dishonesty;

(v)    the Executive’s breach of a material term of this Agreement, or violation
in any material respect of any code or standard of behavior generally applicable
to officers of the Company (including, without, limitation the Company’s Code of
Conduct, Code of Ethics for Senior Financial Officers and any other applicable
policies as the Company from time to time may adopt), after being advised in
writing of such breach or violation and being given 30 days to remedy such
breach or violation, to the extent that such breach or violation can be cured;

(vi)    the Executive’s breach of fiduciary duties owed to the Company or any of
its subsidiaries;

(vii)    the Executive’s engagement in habitual insobriety or the use of illegal
drugs or substances; or

(viii)    the Executive’s willful failure to cooperate, or willful failure to
cause and direct persons under the Executive’s management or direction, or
employed by, or consultants or agents to, the Company or its subsidiaries to
cooperate, with all corporate

 

3



--------------------------------------------------------------------------------

investigations or independent investigations by the Board of Directors of the
Company or its subsidiaries, all governmental investigations of the Company or
its subsidiaries or orders involving the Executive, the Company or the Company’s
subsidiaries entered by a court of competent jurisdiction.

Notwithstanding the above, and without limitation, the Executive shall not be
deemed to have been terminated for Cause unless and until there has been
delivered to the Executive (i) a letter from the Board of Directors of the
Company finding that the Executive has engaged in the conduct set forth in any
of the preceding clauses and specifying the particulars thereof in detail and
(ii) a copy of a resolution duly adopted by the affirmative vote of the majority
of the members of the Board of Directors of the Company who are not officers of
the Company at a meeting of the Board of Directors called and held for such
purpose or such other appropriate written consent (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board of Directors of the Company),
finding that the Executive has engaged in such conduct and specifying the
particulars thereof in detail.

(c)    Termination by Company Without Cause. The Company may terminate the
Executive’s employment during the Term of this Agreement without Cause upon 30
days’ written notice. The Company may elect to pay the Executive his base salary
and the Company’s contribution to the cost of the Executive’s welfare benefits
during any applicable notice period (in accordance with the established payroll
practices of the Company, no less frequently than monthly) and remove him from
active service.

(d)    Termination on Expiration of the Term. The Company and the Executive
agree that the Executive’s employment will terminate immediately following the
expiration of the Term of the Agreement.

(e)    Resignation from Positions with the Company. Notwithstanding any other
provision of this Agreement, the Executive agrees to resign, as soon as
administratively practicable, from any and all positions held with the Company
or any subsidiary or affiliate of the Company, at the time of termination of the
Executive’s employment if the Executive’s employment is terminated pursuant to
Sections 7(a), (b), (c), or (d) of this Agreement and the Executive is serving
in any such positions at such time.

8.    Obligations of the Company Upon Termination.

(a)    By Company Without Cause. If, during the Term, the Company terminates the
Executive’s employment without Cause in accordance with Section 7(c) hereof,
subject to Section 20 below, the Executive shall be entitled to receive:

(i)    payment of the Executive’s base salary in effect immediately preceding
the date of the Executive’s termination of employment for the remainder of the
Term, beginning immediately following termination of employment (the “Severance
Period”), payable in accordance with the established payroll practices of the
Company (but no less frequently than monthly), beginning on the first payroll
date following 30 days after termination of employment, with the Executive to
receive at that time a lump sum payment with respect to any installments the
Executive was entitled to receive during the first 30 days following termination
of employment, and the remaining payments made as if they had commenced
immediately following termination of employment;

 

4



--------------------------------------------------------------------------------

(ii)    continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive’s spouse
and dependents at the date of termination for the Severance Period, on a monthly
or more frequent basis, on the same basis and at the same cost to the Executive
as available to similarly-situated active employees during such Severance
Period, provided that such continued participation is possible under the general
terms and provisions of such plans and programs and provided that such continued
coverage by the Company shall terminate in the event Executive becomes eligible
for any such coverage under another employer’s plans. If the Company reasonably
determines that maintaining such coverage for the Executive or the Executive’s
spouse or dependents is not feasible under the terms and provisions of such
plans and programs (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided), the Company
shall pay the Executive cash equal to the estimated cost of the expected Company
contribution therefor for such same period of time, with such payments to be
made in accordance with the established payroll practices of the Company (not
less frequently than monthly) for the period during which such cash payments are
to be provided; and

(iii)    payment of any Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” shall mean the sum of (A) the Executive’s annual base
salary through Executive’s termination of employment which remains unpaid,
(B) any reimbursements for expenses incurred but not yet paid, and (C) any
benefits or other amounts, which pursuant to the terms of any plans, policies or
programs have been earned or become payable, but which have not yet been paid to
the Executive, including payment for any unused paid time-off (but not including
amounts that previously had been deferred at the Executive’s request, which
amounts will be paid in accordance with the Executive’s existing directions).
The Accrued Obligations will be paid to the Executive in a lump sum as soon as
administratively feasible (and no later than 30 days) after the Executive’s
termination of employment (unless the terms of the plans, policies or programs
under which such amounts are paid specifically provide otherwise, in which case
the amounts will be paid in accordance with the terms of such plans, policies or
programs);

(b)    Death or Incapacity. If the Executive’s employment is terminated by
reason of death or Incapacity in accordance with Section 7(a) hereof, the
Executive shall be entitled to receive payment of any Accrued Obligations in a
lump sum as soon as administratively feasible (and no later than 30 days) after
the Executive’s termination of employment (unless the terms of the plans,
policies or programs under which such amounts are paid specifically provide
otherwise, in which case the amounts will be paid in accordance with the terms
of such plans, policies or programs).

(c)    By Company for Cause; Upon Expiration of Term. If the Company terminates
the Executive’s employment for Cause in accordance with Section 7(b) hereof or
the Executive’s employment terminates upon expiration of the Term in accordance
with Section 7(d), this Agreement shall terminate without any further obligation
to the Executive other than to pay the Accrued Obligations as soon as
administratively feasible (and no later than 30 days) after the termination of
employment (unless the terms of the plans, policies or programs under which such
amounts are paid specifically provide otherwise, in which case the amounts will
be paid in accordance with the terms of such plans, policies or programs).

 

5



--------------------------------------------------------------------------------

(d)    Release and Waiver. Notwithstanding any other provision of this
Agreement, the Executive’s right to receive any payments or benefits under
Sections 8(a)(i) and (ii) of this Agreement, upon the termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, is contingent upon and subject to the Executive signing and delivering
to the Company a separation agreement and complete general release of all claims
in a form acceptable to Company, and allowing the applicable revocation period
required by law to expire without revoking or causing revocation of same, within
30 days following the date of termination of Executive’s employment.

9.    Business Protection Agreements.

(a)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(i)    “Business of the Company” means services to (A) identify clients’
erroneous or improper payments to vendors and assist clients in the recovery of
monies owed to clients as a result of overpayments and overlooked discounts,
rebates, allowances and credits, (B) identify and assist clients in recovering
amounts owed to them by other third parties, including amounts owed to clients
due to non-compliance with applicable contracts, course of dealing or usual and
customary terms, (C) assist clients in efforts to organize, manage and analyze
their purchasing and payment data, and (D) assist clients in analyzing and
managing vendor-related risks.

(ii)    “Confidential Information” means any information about the Company or
the Company’s subsidiaries and their employees, customers and/or suppliers which
is not generally known outside of the Company or the Company’s subsidiaries,
which Executive learns of in connection with Executive’s employment with the
Company, and which would be useful to competitors or the disclosure of which
would be damaging to the Company or the Company’s subsidiaries. Confidential
Information includes, but is not limited to: (A) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (B) the terms upon which the
Company or the Company’s subsidiaries obtains products from their suppliers and
sells services and products to customers; (C) the nature, origin, composition
and development of the Company or the Company’s subsidiaries’ services and
products; and (D) the manner in which the Company or the Company’s subsidiaries
provide products and services to their customers.

(iii)    “Material Contact” means contact in person, by telephone, or by paper
or electronic correspondence in furtherance of the Business of the Company.

(iv)    “Restricted Territory” means, and is limited to, the geographic area
described in Exhibit B attached hereto. Executive acknowledges and agrees that
this is the area in which the Company and its subsidiaries does business at the
time of the execution of this Agreement, and in which the Executive will have
responsibility, at a minimum, on behalf of the Company and the Company’s
subsidiaries. Executive acknowledges and agrees that if the geographic area in
which Executive has responsibility should change while employed

 

6



--------------------------------------------------------------------------------

under this Agreement, Executive will execute an amendment to the definition of
“Restricted Territory” to reflect such change. This duty shall be part of the
consideration provided by Executive for Executive’s employment hereunder.

(v)    “Trade Secrets” means the trade secrets of the Company or the Company’s
subsidiaries as defined under applicable law.

(b)    Confidentiality. Executive agrees that the Executive will not (other than
in the performance of Executive’s duties hereunder), directly or indirectly,
use, copy, disclose or otherwise distribute to any other person or entity:
(a) any Confidential Information during the period of time the Executive is
employed by the Company and for a period of five years thereafter; or (b) any
Trade Secret at any time such information constitutes a trade secret under
applicable law, except in either case as required by applicable law. Upon the
termination of Executive’s employment with the Company (or upon the earlier
request of the Company), Executive shall promptly return to the Company all
documents and items in the Executive’s possession or under the Executive’s
control which contain any Confidential Information or Trade Secrets.
Notwithstanding the foregoing, the Executive will not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a Trade Secret that (i) is made (A) in confidence to a Federal, State or local
government official, either directly or indirectly, or to an attorney, and
(B) solely for purposes of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding filed in a lawsuit or other proceeding, if such filing is made
under seal. If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Trade
Secret to the Executive’s attorney and use the Trade Secret in the court
proceeding, if the Executive (i) files any document containing the Trade Secret
under seal and (ii) does not disclose the Trade Secret, except pursuant to court
order.

(c)    Non-Competition. Executive agrees that during the Executive’s employment
with the Company and for a period of two years thereafter, Executive will not,
either for himself or on behalf of any other person or entity, compete with the
Business of the Company within the Restricted Territory by performing activities
which are the same as or substantially similar to those performed by Executive
for the Company or the Company’s subsidiaries.

(d)    Non-Solicitation of Customers. Executive agrees that during Executive’s
employment with the Company and for a period of two years thereafter, Executive
shall not, directly or indirectly, solicit any actual or prospective customers
of the Company or the Company’s subsidiaries with whom Executive had Material
Contact, for the purpose of selling any products or services which compete with
the Business of the Company

(e)    Non-Recruitment of Employees or Contractors. Executive agrees that during
the Executive’s employment with the Company and for a period of two years
thereafter, Executive will not, directly or indirectly, solicit or attempt to
solicit any employee or contractor of the Company or the Company’s subsidiaries
with whom Executive had Material Contact, to terminate or lessen such employment
or contract.

(f)    Future Cooperation. Executive agrees that, notwithstanding the
termination of Executive’s employment and for a period of two years thereafter,
Executive upon reasonable notice will make himself available to Company or its
designated representatives for the purposes of: (a) providing information
regarding the projects and files on which Executive worked for the purpose of

 

7



--------------------------------------------------------------------------------

transitioning such projects, and (b) providing information regarding any other
matter, file, project and/or client with whom Executive was involved while
employed by Company; provided that such cooperation shall not unreasonably
interfere with Executive’s other business affairs. The Company will reimburse
the Executive for all reasonable out of pocket expenses incurred with such
cooperation and, if such cooperation is to be rendered during the time after
which no additional severance is owed to the Executive, shall compensate
Executive for his services and time as a consultant at customary and market
rates to be mutually agreed upon by the parties.

(g)    Obligations of the Company. The Company agrees to provide Executive with
Confidential Information in order to enable Executive to perform Executive’s
duties hereunder. The covenants of Executive contained in the covenants of
Confidentiality, Non-Competition, Non-Solicitation of Customers and
Non-Recruitment of Employees or Contractors set forth in Subsections 9(b) - 9(e)
above (“Protective Covenants”) are made by Executive in consideration for the
Company’s agreement to provide Confidential Information to Executive, and
intended to protect Company’s Confidential Information and the investments the
Company makes in training Executive and developing customer goodwill.

(h)    Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 9 and Section 10 hereof
are reasonable as to time, scope and territory given the Company and the
Company’s subsidiaries’ need to protect their business, customer relationships,
personnel, Trade Secrets and Confidential Information. Executive acknowledges
and represents that Executive has substantial experience and knowledge such that
Executive can readily obtain subsequent employment which does not violate this
Agreement.

(i)    Obligations to Former Employers. Executive represents to the Company
that: (i) except as disclosed to the Company in writing on or before the date of
this Agreement, Executive is not a party to any agreement that may restrict
Executive from engaging in any activities which Executive may be required or
expected to perform in connection with Executive’s duties with the Company, and
(ii) Executive has returned or destroyed any papers or electronic media in
Executive’s possession that contained trade secrets or confidential information
of any former employer or other third party that Executive had a duty to return
or destroy. Executive will not disclose or use any trade secrets or confidential
information of any former employer or other third party for the Company’s
benefit without the prior written consent of such party and the Company.

(j)    Protected Rights. Notwithstanding any other provision of this Agreement,
the Company and Executive acknowledge and agree that nothing in this Agreement
shall prohibit Executive from reporting possible violations of Federal, State or
other law or regulations to, or filing a charge or other complaint with, any
governmental agency or entity, including but not limited to the Department of
Justice, the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission, Congress, and any Inspector General, or
making any other disclosures that are protected under any whistleblower
provisions of Federal, State or other law or regulation or assisting in any such
investigation or proceeding. Executive further acknowledges that nothing herein
limits Executive’s ability to communicate with any such governmental agency or
entity or otherwise participate in any such investigation or proceeding that may
be conducted by any such governmental agency or entity, including providing
documents or other information, without notice to the Company. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures, and Executive is not required to notify the Company that Executive
made any such

 

8



--------------------------------------------------------------------------------

reports or disclosures or is assisting in any such investigation. Additionally,
Executive (i) does not waive any rights to any individual monetary recovery or
other awards in connection with reporting any such information to any such
governmental agency or entity, (ii) does not breach any confidentiality or other
provision hereunder in connection with any such reporting or disclosures, and
(ii) will not be prohibited from receiving any amounts hereunder as the result
of making any such reports or disclosures or assisting with any such
investigation or proceeding.

(k)    Specific Performance. Executive acknowledges and agrees that any breach
of any of the Protective Covenants or the provisions of Section 10 by him will
cause irreparable damage to the Company or the Company’s subsidiaries, the exact
amount of which will be difficult to determine, and that the remedies at law for
any such breach will be inadequate. Accordingly, Executive agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, to enforce or prevent any
violation of any of the Protective Covenants by him.

10.    Ownership of Work Product.

(a)    Assignment of Inventions. Executive will make full written disclosure to
the Company, and hold in trust for the sole right and benefit of the Company,
and hereby assigns to the Company, or its designees, all of the Executive’s
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which the
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
time the Executive is engaged as an employee of the Company (collectively
referred to as “Inventions”) and which (i) are developed using the equipment,
supplies, facilities or Confidential Information or Trade Secrets of the Company
or the Company’s subsidiaries, (ii) result from or are suggested by work
performed by Executive for the Company or the Company’s subsidiaries, or
(iii) relate at the time of conception or reduction to practice to the business
as conducted by the Company or the Company’s subsidiaries, or to the actual or
demonstrably anticipated research or development of the Company or the Company’s
subsidiaries, will be the sole and exclusive property of the Company or the
Company’s subsidiaries, and Executive will and hereby does assign all of the
Executive’s right, title and interest in such Inventions to the Company and the
Company’s subsidiaries. Executive further acknowledge that all original works of
authorship which are made by him (solely or jointly with others) within the
scope of and during the period of the Executive’s employment arrangement with
the Company and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.

(b)    Patent and Copyright Registrations. Executive agrees to assist the
Company and the Company’s subsidiaries, or their designees, at the Company or
the Company’s subsidiaries’ expense, in every proper way to secure the Company’s
or the Company’s subsidiaries’ rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company and the
Company’s subsidiaries of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company or the Company’s subsidiaries shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its subsidiaries, and their successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents,

 

9



--------------------------------------------------------------------------------

mask work rights or other intellectual property rights relating thereto.
Executive further agrees that the Executive’s obligation to execute or cause to
be executed, when it is in the Executive’s power to do so, any such instrument
or papers shall continue after the termination of this Agreement.

(c)    Inventions Retained and Licensed. There are no inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
Executive prior to the Executive’s employment with the Company (collectively
referred to as “Prior Inventions”), which belong to Executive, which relate to
the Company’s or the Company’s subsidiaries’ proposed business, products or
research and development, and which are not assigned to the Company or the
Company’s subsidiaries hereunder.

(d)    Return of Company Property and Information. The Executive agrees not to
remove any property of the Company or the Company’s subsidiaries or information
from the premises of the Company or the Company’s subsidiaries, except when
authorized by the Company or the Company’s subsidiaries. Executive agrees to
return all such property and information within seven days following the
cessation of Executive’s employment for any reason. Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by the Company or the Company’s
subsidiaries to the Executive or which the Executive has developed or collected
in the scope of the Executive’s employment, as well as all issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, materials, documents, plans, records, notebooks, drawings, or
papers. Upon request by the Company, the Executive shall certify in writing that
all copies of information subject to this Agreement located on the Executive’s
computers or other electronic storage devices have been permanently deleted.
Provided, however, the Executive may retain copies of documents relating to any
employee benefit plans applicable to the Executive and income records to the
extent necessary for the Executive to prepare the Executive’s individual tax
returns.

11.    Mitigation. The Executive shall not be required to mitigate the amount of
any payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the health care continuation
benefit, the amount of any payment provided for in Section 8 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

12.    Withholding of Taxes. The Company shall withhold from any amounts or
benefits payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold under any applicable law, regulation or
ruling.

13.    Modification and Severability. The terms of this Agreement shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or provision in
this Agreement shall be found unenforceable, it shall be severed and the
remaining covenants and provisions enforced in accordance with the tenor of the
Agreement. In the event a court should determine not to enforce a covenant as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the maximum extent reasonable, whether said revisions be in
time, territory, scope of prohibited activities, or other respects.

 

10



--------------------------------------------------------------------------------

14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

15.    Remedies and Forum. The parties agree that they will not file any action
arising out of this Agreement other than in the United States District Court for
the Northern District of Georgia or the State or Superior Courts of Cobb County,
Georgia. Notwithstanding the pendency of any proceeding, either party shall be
entitled to injunctive relief in a state or federal court located in Cobb
County, Georgia upon a showing of irreparable injury. The parties consent to
personal jurisdiction and venue solely within these forums and solely in Cobb
County, Georgia and waive all otherwise possible objections thereto. The
prevailing party shall be entitled to recover its costs and attorney’s fees from
the non-prevailing party(ies) in any such proceeding no later than 90 days
following the settlement or final resolution of any such proceeding. The
existence of any claim or cause of action by the Executive against the Company
or the Company’s subsidiaries, including any dispute relating to the termination
of this Agreement, shall not constitute a defense to enforcement of said
covenants by injunction.

16.    Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, or by a nationally-recognized overnight delivery service to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.

17.    Amendment. This Agreement may not be varied, altered, modified or in any
way amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

18.    Binding Effect. This Agreement shall be binding on the Executive and the
Company and their respective successors and assigns effective on the Effective
Date. Executive consents to any assignment of this Agreement by the Company, so
long as the Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
If the Executive dies before receiving all payments due under this Agreement,
unless expressly otherwise provided hereunder or in a separate plan, program,
arrangement or agreement, any remaining payments due after the Executive’s death
shall be made to the Executive’s beneficiary designated in writing (provided
such writing is executed and dated by the Executive and delivered to the Company
in a form acceptable to the Company prior to the Executive’s death) and
surviving the Executive or, if none, to the Executive’s estate.

19.    No Construction Against Any Party. This Agreement is the product of
informed negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
none of the parties were in a superior bargaining position regarding the
substantive terms of this Agreement.

20.    Deferred Compensation Omnibus Provision. Notwithstanding any other
provision of this Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section

 

11



--------------------------------------------------------------------------------

409A of the Code shall be provided and paid in a manner, and at such time,
including without limitation payment and provision of benefits only in
connection with the occurrence of a permissible payment event contained in
Section 409A (e.g. separation from service from the Company and its affiliates
as defined for purposes of Section 409A of the Code), and in such form, as
complies with the applicable requirements of Section 409A of the Code to avoid
the unfavorable tax consequences provided therein for non-compliance.
Notwithstanding any other provision of this Agreement, the Company’s
Compensation Committee or Board of Directors is authorized to amend this
Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code. For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. If the Executive is a key employee (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) and any of the Company’s stock
is publicly traded on an established securities market or otherwise, then
payment of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months after termination of Executive’s employment or, if
earlier, Executive’s death, as required by Section 409A(a)(2)(B)(i) of the Code
(the “409A Deferral Period”). In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled. In the
event benefits are required to be deferred, any such benefit may be provided
during the 409A Deferral Period at the Executive’s expense, with the Executive
having a right to reimbursement from the Company once the 409A Deferral Period
ends, and the balance of the benefits shall be provided as otherwise scheduled.
For purposes of this Agreement, termination of employment shall mean a
“separation from service” within the meaning of Section 409A of the Code where
it is reasonably anticipated that no further services would be performed after
such date or that the level of bona fide services Executive would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period (or, if lesser,
Executive’s period of service). Notwithstanding anything herein to the contrary,
all taxable reimbursements and in-kind benefits provided by Company under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred by Executive during the
period of time specified in the Agreement; (ii) any in-kind benefits must be
provided by Company during the period of time specified in the Agreement;
(iii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;
and (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

21.    Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had

 

12



--------------------------------------------------------------------------------

been limited to the extent necessary to avoid being subject to the Excise Tax.
If the amount calculated under (i) above is less than the amount calculated
under (ii) above, then the Payment shall be limited to the extent necessary to
avoid being subject to the Excise Tax (the “Reduced Amount”). In that event,
cash payments shall be modified or reduced first and then any other benefits.
The determination of whether an Excise Tax would be imposed, the amount of such
Excise Tax, and the calculation of the amounts referred to in clauses (i) and
(ii) of the foregoing sentence shall be made by an independent accounting firm
selected by Company and reasonably acceptable to the Executive, at the Company’s
expense (the “Accounting Firm”), and the Accounting Firm shall provide detailed
supporting calculations. Any determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Payments which Executive
was entitled to, but did not receive pursuant to this Section 21, could have
been made without the imposition of the Excise Tax (“Underpayment”). In such
event, the Accounting Firm shall determine the amount of the Underpayment that
has occurred and any such Underpayment shall be promptly paid by the Company to
or for the benefit of the Executive.

22.    Entire Agreement. Except as provided in the next sentence, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or with the Company for any termination of
employment occurring while this Agreement is in effect.

[Signatures are on the following page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

PRGX GLOBAL, INC. By:  

/s/ Victor A. Allums

Its:  

Senior Vice President, Secretary and General Counsel

  600 Galleria Parkway   Suite 100   Atlanta, Georgia 30339   Attn: General
Counsel EXECUTIVE

/s/ Peter Limeri

Peter Limeri

3263 Ashmore Hall Drive

Marietta, Georgia 30062

 

14



--------------------------------------------------------------------------------

EXHIBIT A

STOCK OPTIONS

Options

 

Original Grant

 

Strike Price

 

Exercised

 

Options Balance

30,000

  $6.04   (11,530)   18,470

30,000

  $6.64   —     30,000

30,000

  $7.24   (11,394)   18,606

90,000

    (22,924)   67,076



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED TERRITORY

“Restricted Territory” refers to the Atlanta-Sandy Springs-Marietta, GA
Metropolitan Statistical Area.